DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 07/13/2021.
Claims 1-20 have been examined and rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 respectively of U.S. Patent No. 11/095,383B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. 
Representative Claim 1 of the instant application is directed to a method for determining, by a network apparatus, a first time deviation of a boundary clock (BC) of the network apparatus relative to a first clock source according to clock synchronization packets exchanged with the first clock source, wherein the BC avoids performing an operation of calibrating a time of a local clock of the BC according to the first time deviation; and sending, by the network apparatus, a first clock synchronization packet to a first slave clock of the BC, wherein the first clock synchronization packet comprises a first timestamp, a value of the first timestamp is equal to a first corrected value, and the first corrected value is a value obtained by the BC by correcting a time t1 of the local clock by using the first time deviation, wherein the time t1 is a time at which the BC generates the first timestamp.
Claim 1 of the U.S. Patent No. 11/095,383B2 is directed to a method for exchanging a clock synchronization packet, comprising: exchanging, by a network apparatus, clock synchronization packets with a first clock source by using a first slave port, wherein the network apparatus comprises a boundary clock (BC), and the BC comprises the first slave port and a first master port; determining, by the network apparatus, a first time deviation of the BC relative to the first clock source according to the clock synchronization packets exchanged with the first clock source, wherein the BC avoids performing an operation of calibrating a time of a local clock of the BC according to the first time deviation; and sending, by the network apparatus, a clock synchronization packet to a first slave clock of the BC by using the first master port, wherein the clock synchronization packet sent by the network apparatus to the first slave clock comprises a first timestamp generated by the BC, a value of the first timestamp is equal to a first corrected value, and the first corrected value is a value obtained by the BC by correcting a time t1 of the local clock by using the first time deviation, wherein the time t is a time at which the BC generates the first timestamp.
Hence the only difference between the instant application claim 1 and the patented claim 1, is that the limitation, is in the instant application the limitation “…exchanging, by a network apparatus, clock synchronization packets with a first clock source by using a first slave port, wherein the network apparatus comprises a boundary clock (BC), and the BC comprises the first slave port and a first master port” is missing. It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11/095,383B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. 
Claim 7 of the instant application is directed to a network apparatus, comprising: a processor, configured to determine a first time deviation of a boundary clock (BC) of the network apparatus relative to the first clock source according to clock synchronization packets exchanged with the first clock source, wherein the BC avoids performing an operation of calibrating a time of a local clock of the BC according to the first time deviation; and a transceiver, configured to send a first clock synchronization packet to a first slave clock of the BC, wherein the first clock synchronization packet comprises a first timestamp generated by the BC, a value of the first timestamp is equal to a first corrected value, and the first corrected value is a value obtained by the BC by correcting a time t1 of the local clock by using the first time deviation, wherein the time t1 is a time at which the BC generates the first timestamp. 
The difference between claim 7 as compared to claim 1 of the patented case, being that claim 7 is directed to a network apparatus having a processor that is implemented to perform the same steps as that of the method claim 1.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11/095,383B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. 
Claim 11 of the instant application is directed to a system, comprising a first network device, and a second network device, wherein the first network device is a first clock source of the second network device, and the second network device comprises a boundary clock (BC), the second network device is configured to: determine a first time deviation of the BC relative to the first clock source according to clock synchronization packets exchanged with the first clock source, wherein the BC avoids performing an operation of calibrating a time of a local clock of the BC according to the first time deviation; and send a first clock synchronization packet to a first slave clock of the BC, wherein the first clock synchronization packet comprises a first timestamp, a value of the first timestamp is equal to a first corrected value, and the first corrected value is a value obtained by the BC by correcting a time t1 of the local clock by using the first time deviation, wherein the time t1 is a time at which the BC generates the first timestamp.. 
The difference between claim 11 as compared to claim 1 of the patented case, being that claim 1 is directed to a system comprising a first network device, and a second network device, wherein the first network device is a first clock source of the second network device, and the second network device comprises a boundary clock (BC) that performs the same steps as that of the method claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472